Citation Nr: 0107995	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99 - 14 434	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for heart disease and 
residuals of a cerebrovascular accident as secondary to 
nicotine dependence acquired during active service.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the U. S. Navy from May 
1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The record includes no competent medical or documentary 
evidence, and no credible lay evidence, demonstrating or 
diagnosing nicotine dependence in the veteran during active 
service.  

3.  Nicotine dependence was not manifested in the veteran 
during active service, on service separation examination, or 
during any applicable presumptive period following service; 
tobacco use was first shown on VA examination in October 
1989, and nicotine abuse was first diagnosed by history on 
examination in June 1998, based upon the veteran's self-
report.  

4.  The record is silent for credible lay evidence or 
competent medical evidence or opinion which links or relates 
any heart disease or residuals of cerebrovascular disease in 
the veteran to nicotine dependence incurred during active 
service.


CONCLUSION OF LAW

1.  Heart disease and residuals of a cerebrovascular accident 
were not incurred in or aggravated by active service, and the 
service incurrance of organic heart disease, renal-
cardiovascular disease, hypertension, arteriosclerosis, or 
coronary artery disease may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991);  
38 U.S.C.A. §  5103A(a)-(d), effective November 9, 2000)  

2.  Nicotine dependence in the veteran was not incurred in or 
aggravated by his period of active service.  38 U.S.C.A. 
§ 1110, 1131, 5107(a) (West 1991),  5103A(a)-(d), effective 
November 9, 2000.  

3.  The veteran's heart disease and residuals of a 
cerebrovascular accident are not proximately due to or the 
result of a service-connected disease or injury, and an 
etiological relationship between alleged nicotine dependence 
acquired during active service and those disabilities has not 
been established.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.310(a)(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991);  38 U.S.C.A. § 5103A(a)-(d), effective November 9, 
2000.  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran, that he canceled a scheduled personal hearing and 
failed to request another, and that he was notified by RO 
letter of the enactment of H.R. 8464, the Veterans' Claims 
Assistance Act for 2000 (VCAA), (Nov. 9, 2000; 114 Stat. 
2096), designated as Public Law No. 106-475, and of his right 
to assistance under that legislation.  On appellate review, 
the Board sees no areas in which further development might be 
productive.

I.  Evidentiary and Procedural History

The veteran's service medical records disclose no complaint, 
treatment, findings or diagnosis of trauma or pathology of 
the heart, lungs, or vascular system during his period of 
active service or on service separation examination, and 
multiple chest X-rays throughout his period of active service 
showed no abnormalities of the heart or lungs.  In a report 
of medical history prepared by the veteran in September 1963, 
he denied pain or pressure in the chest, shortness of breath, 
or high or low blood pressure.  The veteran's service medical 
records contain no reference to nicotine dependence or to the 
veteran's use of tobacco products during active service.  In 
addition, the veteran's personnel records appear full and 
complete, but include no reference to nicotine dependence or 
to the veteran's use of tobacco products during active 
service.  Another report of medical history, prepared by the 
veteran in November 1966 for purposes of "re-
affil[iation]", denied past or current pain or pressure in 
the chest, shortness of breath, high or low blood pressure, 
or dizziness or fainting spells.  Organic heart disease, 
renal-cardiovascular disease, hypertension, arteriosclerosis, 
or coronary artery disease were not demonstrated or diagnosed 
during the veteran's period of active service, on service 
separation examination, or within any applicable presumptive 
period following active service.  

In a claim for VA disability compensation benefits submitted 
in July 1989, the veteran reported his initial treatment for 
hypertension in 1971.  An August 1989 private hospital report 
of examination to assess the veteran's fitness to return to 
work showed a diagnosis of alcohol dependency.  A letter from 
the veteran, dated in August 1989, stated that hypertension 
was incurred while serving in the Navy.  

A report of VA examination, conducted in October 1989, showed 
that the veteran took Glucotrol daily for control of diabetes 
mellitus, and that he took anti-hypertensive medications for 
control of hypertension, but was found to have "no heart 
disease".  An electrocardiogram (EKG) was abnormal, and an 
inferior infarct of undetermined age could not be ruled out.  
A neuropsychiatric report noted that the veteran was 
diagnosed with diabetes in 1984, and that he was treated for 
alcoholism at the Brighton Hospital in August 1988.  On 
endocrine examination, the veteran reported the onset of 
diabetes in 1979, while a psychiatric examination showed 
features of anxiety.  Respiratory examination disclosed no 
defects or impairment, but noted that the veteran smoked two 
packs of cigarettes daily.  The diagnoses were diabetes 
mellitus, on Glucotrol; and mild hypertension.  

A rating decision of December 1989 denied service connection 
for a nervous condition, headaches, hypertension, and 
diabetes mellitus.  That decision was not appealed, and it 
became final after one year.  

On February 10, 1998, the veteran filed an application for VA 
disability compensation benefits (VA Form 21-526), seeking 
service connection for service connection for heart disease 
and residuals of a cerebrovascular accident as secondary to 
nicotine dependence claimed to have been acquired during 
active service.  The RO informed the veteran by letter of the 
evidence needed to support his claim, to include a medical 
opinion that his heart disease and residuals of a 
cerebrovascular accident are due to his smoking in service.  
The RO also requested copies of all medical records of the 
veteran in the possession of the Social Security 
Administration (SSA).

Copies of medical and other records of the veteran from the 
Social Security Administration (SSA) include a benefit award 
letter, dated in July 1993, showing that the veteran became 
disabled, effective in January 1993; that his primary 
diagnosis was cerebrovascular accident; and that his 
secondary diagnosis was chronic ischemic heart disease.  

A hospital summary from Bolsford General Hospital, dated in 
January 1993, shows that the veteran was admitted with 
complaints of recurrent chest pain, diagnosed as unstable 
angina, and underwent stress testing, an echocardiogram, and 
cardiac catheterization.  His risk factors were shown as 
smoking cigarettes two packs daily, non-insulin dependent 
diabetes mellitus for 10 years, hypertension for many years, 
and alcoholism, and it was noted that the veteran gave a 
history of experiencing a cerebrovascular accident one year 
previously.  While recovering from cardiac catheterization, 
the veteran left the hospital against medical advice.  The 
diagnoses at hospital discharge were three-vessel [coronary 
artery] disease with unstable angina, hypertensive heart 
disease; non-insulin dependent diabetes mellitus, alcohol 
abuse, and a past history of cerebrovascular accident. 

A January 1993 letter from a private cardiovascular 
specialist at Cardiovascular Clinical Associates stated that 
the veteran had multiple problems, including severe three-
vessel coronary artery disease with a totally occluded right 
coronary artery and circumflex artery, and a 90 percent 
occlusion of the anterior descending artery.  In addition, it 
was reported that the veteran had left the emergency room 
against medical advice; that he subsequently returned to the 
hospital and underwent cardiac catheterization; and that he 
subsequently again left the hospital against medical advice, 
although he had not been stabilized following the 
catheterization procedure.  It was recommended that the 
veteran undergone coronary bypass grafting.  

In addition, medical records of the veteran obtained from the 
SSA included the summary and complete records of his 
quadruple coronary artery by-pass grafting procedure 
conducted at Oakwood Hospital in March 1993.  Those records 
show that the veteran had a history of diabetes mellitus, 
hypertension, a myocardial infarction in 1985, and an old 
stroke with an occluded left carotid artery.  Further, it was 
noted that he had subsequently developed recurrent chest pain 
due to occluded coronary arteries, diagnosed as unstable 
angina, and cardiac catheterization disclosed a 100 percent 
occlusion in the right coronary artery, the circumflex 
coronary artery, and the second obtuse marginal branch, as 
well as a 70 percent occlusion in the left anterior 
descending artery.  A social history showed that the veteran 
had smoked two packs of cigarettes daily for several years, 
and that he denied alcohol use.  Chest X-rays taken prior to 
the surgery revealed that the veteran's heart was at the 
upper limits of normal, and there was pleural effusion or 
pulmonary vascular congestion.  The clinical impression was 
severe three vessel coronary artery disease, non-insulin 
dependent diabetes mellitus, hypertension, and history of old 
cerebrovascular accident.  It was noted that the operative 
risks of stroke were 2 percent, and the risk of heart attack 
1 percent.  Thereafter, the veteran underwent a quadruple 
coronary artery by-pass grafting procedure.  

Additional medical records obtained from the SSA show that 
postoperatively the veteran experienced a right hemiplegia 
and expressive aphasia secondary to a left cerebrovascular 
accident.  A carotid Doppler study revealed left carotid 
artery stenosis, and a CT scan of the head showed cortical 
atrophy without focal abnormality.  He was transferred to the 
Heritage Hospital Rehabilitation Unit for comprehensive 
rehabilitation to improve speech, mobility, and self-care 
activity.  On admission, he was found to lack active movement 
in his right upper and lower extremities, and to experience 
anxiety and frustration due to his speech impairment.  It was 
noted that the veteran had a family history of diabetes 
(mother) and cerebrovascular accident (father); that he had a 
long history of drinking, undergoing rehabilitation at 
Brighton Hospital in 1989; that he was a recovering 
alcoholic; and that he quit drinking and smoking in March 
1993.  The veteran's condition improved through 
rehabilitation, and he was discharged to home care in April 
1993.  He continued on outpatient rehabilitative therapy 
through May 1993.  

A July 1993 evaluation prepared for the State Disability 
Determination Service by Dr. S., a family practitioner, 
reported the veteran's current capabilities and diagnosed 
post triple vessel by-pass; post-cerebrovascular accident; 
hypertensive heart disease; diabetes mellitus, type II; right 
hemiplegia; and depression.  There was no reference to 
tobacco use, and no diagnosis of nicotine dependence in the 
veteran.  

VA outpatient treatment records dated from March 1997 to June 
1998 cited the veteran's history of post triple vessel by-
pass; post-cerebrovascular accident; hypertensive heart 
disease; diabetes mellitus, type II; right hemiplegia; and 
depression, and show that he was treated for various 
complaints, including a right facial palsy.  In September 
1996, a thoracic aortogram demonstrated an occluded left 
ventral artery, and an occluded left internal carotid artery.  
There was no reference to tobacco use, and no diagnosis of 
nicotine dependence in the veteran.  

A June 1998 psychiatric evaluation of the veteran prepared 
for the SSA Disability Determination cited the veteran's 
bypass heart surgery in 1993 and subsequent cerebrovascular 
accident with right-sided weakness, and noted his history of 
diabetes and hypertension.  The veteran recounted a history 
drinking alcohol daily prior to his stroke in 1993.  The Axis 
I diagnosis was mood disorder due to multiple medical 
problems; rule out dementia due to history of alcohol abuse; 
while the Axis III diagnoses were hypertension, diabetes 
mellitus, cerebrovascular accident, and coronary artery 
disease.  There was no reference to tobacco use, and no 
diagnosis of nicotine dependence in the veteran.  

An evaluation of the veteran for the SSA, conducted in June 
1998, cited his history of four-vessel coronary artery bypass 
graft surgery in 1993 and subsequent cerebrovascular accident 
with right-sided weakness.  The veteran offered a history of 
hypertension for the past 30 years (i. e., since 1968), and 
diabetes mellitus, requiring insulin for the past year.  In 
addition, he indicated that he had smoked up to four packs of 
cigarettes daily for more than 20 years (i.e., prior to 
1978); that he had quit smoking in March 1993; that he had 
abused alcohol in the past; and that he was trying to cut 
down.  The diagnoses included a history of left hemispheric 
cerebrovascular accident after coronary artery bypass graft 
in 1993; history of four-vessel coronary artery bypass graft 
in 1993; essential hypertension not well controlled; history 
of diabetes mellitus requiring insulin therapy; history of 
aneurysm, left side of head (alleged); history of depression, 
adjustment disorder; and history of nicotine abuse [and] 
alcohol abuse.  

A second SSA benefit award letter, dated in June 1998, showed 
that the veteran's disability continued, and cited a primary 
diagnosis of left hemispheric cerebrovascular accident, with 
a secondary diagnosis of mood disorder.  In addition, medical 
records of the veteran obtained from the SSA included the 
complete records of his quadruple coronary artery by-pass 
grafting procedure conducted at Oakwood Hospital in March 
1993.  

A November 1998 letter from Dr. S., stated that he had 
treated the veteran from February 1975 to January 1995; that 
his current diagnoses were coronary artery disease; diabetes 
mellitus, type II; hypertension; and post-cerebrovascular 
accident with occluded left carotid [artery]; that the 
veteran related a smoking history that began while he was in 
the Armed Forces; and that he believed that the veteran's 
smoking habit was a definite contributory factor in his 
stroke and hypertensive condition.  

A December 1998 letter from Dr. R, a cardiac surgeon, stated 
that he had treated the veteran in March 1993 for coronary 
artery disease; that the veteran had multiple risk factors 
for the development of coronary artery disease, including 
hypertension, diabetes, and a history of tobacco use; that 
those conditions were well-documented risk factors for the 
development of coronary artery disease and certainly played a 
role in the veteran's symptomatology at such an early age.  
He enclosed operative records from Oakwood Hospital showing 
that in March 1993, the veteran underwent a quadruple 
coronary artery by-pass grafting procedure.  It was noted 
that the veteran was status post a previous myocardial 
infarction, but had subsequently developed recurrent chest 
pain due to occluded coronary arteries, diagnosed as unstable 
angina.   

In a December 1998 letter, the RO asked the veteran to 
provide a detailed history of tobacco product use, 
identifying the type of tobacco, when the use of tobacco 
products began, the frequency of use, the dates or periods 
when use habits changed and a description of the change in 
use, and a description of use before, during, and after 
military service.  He was further asked to submit medical 
evidence linking his inservice tobacco use to his claimed 
disability, and specifically identifying the use of tobacco 
during active military service as the cause of the 
disability.  In addition, he was informed that he must submit 
medical evidence that if nicotine dependence exists or 
existed in the past, that the dependence initially arose 
during active service, and if there was any period in which 
nicotine dependence ended, the approximate date and time 
frame.  

A December 1998 statement from the veteran asserted that he 
started smoking during active service in February 1963 
stationed aboard USS CHILTON (APA-38); that he received old, 
unfiltered cigarettes in C-rations and experienced "the peer 
pressure of not having anything to do"; that he began 
smoking while he worked and when he went on break; that by 
July 4, 1963, he was hooked on cigarettes, and remained so 
when he returned home after service discharge in 1966; that 
he began smoking two or three packs of cigarettes daily; that 
his efforts to discontinue smoking were unavailing; and that 
he has smoked cigarettes ever since and knows it caused his 
heart problems.  

An undated letter from Dr. S. to the veteran's service 
organization representative, received at the RO in January 
1999, stated that he had treated the veteran from February 
1975 to January 1995; that his current diagnoses were 
coronary artery disease; diabetes mellitus, type II; 
hypertension; and post-cerebrovascular accident with occluded 
left carotid artery; that the veteran's nicotine dependence 
was incurred during his military service; and that because of 
this dependence and subsequent use of tobacco products, he 
believed that this was a contributory factor to his stroke 
and medical condition.  

A rating decision of February 1999 denied entitlement to 
service connection for heart disease and residuals of a 
cerebrovascular accident as secondary to claimed nicotine 
dependence acquired during active service, and the veteran 
appealed that decision.  In his Substantive Appeal (VA Form 
9), he asserted that his heart disease and stroke were due to 
his nicotine addiction, and requested a travel Board hearing 
at the RO.  

A personal hearing was scheduled at the RO on November 17, 
1999.  A Report of Contact (VA Form 119), dated November 17, 
1999, shows that the veteran's representative called on that 
date to request rescheduling of the hearing at some future 
date because the veteran's stroke residuals caused him to 
have trouble speaking.  No further request for the scheduling 
of a personal hearing was received from the veteran or his 
representative.  A Supplemental Statement of the Case, issued 
June 2000, notified the veteran and his representative that 
each had the opportunity to make comment on any of the 
evidence addressed in that Supplemental Statement of the 
Case.  Although the case was retained at the RO pending a 
response, no response was received from the veteran or his 
representative.  

In September 2000, the case was referred to the veteran's 
representative for preparation of a VA Form 646, Statement of 
Accredited Representative in Appealed Case, but no VA Form 
646 was provided.  In a February 2001 letter to the veteran 
and his representative, he was informed of the enactment of 
H.R. 8464, the Veterans' Claims Assistance Act for 2000 
(VCAA), (Nov. 9, 2000; 114 Stat. 2096), designated as Public 
Law No. 106-475, and of his right to assistance under that 
legislation.  He was informed that if he had previously 
requested a Travel Board hearing before the Board, his folder 
would be retained at the RO until the hearing was scheduled 
unless he had canceled his request for such a hearing.  No 
response was received to that letter.  

In another RO letter to the veteran and his representative, 
also dated in February 2001, each was informed that if he had 
requested a hearing before the Board, he would receive 
further information by separate letter, and that if he wanted 
to appear personally and give testimony concerning his appeal 
and had not already requested a hearing, he must submit his 
request within 90 days of the date of that letter.  Further, 
he was informed that any new request for a hearing, to change 
representatives, or to submit additional evidence should be 
submitted directly to the Board.  

No response was received from the appellant or his 
representative, and the Informal Hearing Presentation 
submitted by the veteran's representative in February 2001 
did not request the scheduling of a personal hearing or a 
remand for that purpose.

II.  Analysis

On July 22, 1998, the President signed into law legislation 
which added a new section to Title 38 of the United States 
Code,  38 U.S.C.A. § 1103, which prohibits service connection 
for a death or disability on the basis that it resulted from 
an injury or disease attributable to the use of tobacco 
products during the veteran's service.  That statute applies 
only to claims filed after June 9, 1998, and does not affect 
claims filed on or before that date.  In the instant appeal, 
the veteran's application ("claim") for service connection 
for as secondary to the nicotine dependence acquired while on 
active duty was filed on February 10, 1998, and the above-
cited provisions of  38 U.S.C.A. § 1103 are inapplicable to 
his claim.  

In his application and statements in support of his claims, 
the veteran has contended that he started smoking during 
active service in February 1963;  that he received cigarettes 
in C-rations and experienced peer pressure; that he began 
smoking while he worked and on break; that by July 4, 1963, 
he was hooked on cigarettes, and remained so after service 
discharge; that he began smoking two or three packs of 
cigarettes daily; that his efforts to discontinue smoking 
were unavailing; that he has smoked cigarettes ever since; 
and that he "knows" it caused his heart problems.  

The veteran's representative has asserted that the veteran's 
claim for heart disease and residuals of a cerebrovascular 
accident as secondary to claimed nicotine dependence acquired 
during active service was denied by the RO as not well-
grounded.  In fact, the veteran's claims were denied on the 
merits following full development of all private and VA 
medical evidence identified by the veteran, including all 
medical records relied upon by the SSA, and a complete review 
of the entire medical record.  While it is asserted that a 
remand is in order to obtain a medical opinion as to whether 
the veteran's current heart disease and residuals of a 
cerebrovascular accident are secondary to claimed nicotine 
dependence acquired during active service, the Board notes 
that medical evidence of record, including the service 
medical and personnel records, contains no contemporaneous 
medical or other documentary evidence that the veteran either 
used tobacco products while in service or developed a 
nicotine dependence during active service.  Thus, there is no 
factual predicate upon which to base an opinion regarding a 
relationship between any postservice cardiac, cardiovascular, 
or cerebrovascular disability in the veteran and a nicotine 
dependence alleged, but not shown, to have begun in service. 

The Board concedes at the outset that the use of tobacco 
products is one of multiple risk factors for the development 
of coronary artery disease, and that additional factors 
include the veteran's diagnosed hypertension and diabetes 
mellitus, both of which were first clinically shown and 
diagnosed on VA examination in October 1989.  A history of 
anxiety was noted on VA psychiatric examination in 0ctober 
1989, and hypertension, diabetes mellitus, and cigarette 
smoking were specifically identified as risk factors for 
coronary artery disease in the December 1998 letter from Dr. 
R., the veteran's cardiac surgeon.  Moreover, the medical 
record shows that the veteran has reported a history of 
anxiety, and a familial history of both diabetes mellitus and 
cerebrovascular accident.  In this case, however, the single 
issue before the Board is whether the veteran's heart 
disease, including the coronary artery disease and 
cerebrovascular accident first shown long after service 
separation, are secondary to, that is, were caused or 
worsened, by a nicotine dependence which was acquired during 
active service.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arteriosclerosis, cardiovascular-renal disease, including 
hypertension, and organic heart diseases, when manifested to 
a compensable degree within the initial post service year.  
38 C.F.R. §§ 3.307, 3.309(b) (2000).  None of those 
conditions were shown during active service, on service 
separation examination, or within the initial postservice 
year.  Nicotine dependence was not demonstrated or diagnosed 
during active service.   

While Title 38 C.F.R. § 3.310(a) provides that disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected, the 
record shows that the veteran has no service-connected 
disabilities.  To the same point, the United States Court of 
Appeals for Veterans' Claims (Court) has held, in pertinent 
part, that  the term "disability" as used in 38 U.S.C.A. § 
1110 (West 1991) refers to impairment of earning capacity, 
and that such definition mandates that any additional 
impairment resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated 
(emphasis in original).  Thus, pursuant to  38 U.S.C.A. §  
1110 and  38 C.F.R. §  3.310(a) (2000), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439,448 (1995).  Again, the Board observes that the veteran 
has no service-connected disabilities.  

In addition, records from Heritage Hospital Rehabilitation 
Center, dated in April and May 1993, show that the veteran 
quit drinking and smoking in March 1993, and there is no 
competent medical or other evidence in the record which shows 
that the veteran resumed smoking or otherwise using tobacco 
products subsequent to that date, or that he had a diagnosed 
nicotine dependence prior to that date, or that he had a 
diagnosed nicotine dependence subsequent to that date or 
currently.  Thus, at the time that the veteran submitted his 
February 1998 claim for service-connection for heart disease 
and residuals of a as secondary to claimed nicotine 
dependence acquired during active service, he had neither 
used tobacco products nor experienced nicotine dependence for 
approximately 5 years if, if fact, he ever had such 
dependence.  

The Board finds that the veteran's service medical and 
administrative records contain no contemporaneous medical or 
other documentary evidence that the veteran either used 
tobacco products while in active service or developed a 
nicotine dependence during active service.  The record 
further shows that on VA examination in October 1989, the 
veteran asserted that he smoked two packs of cigarettes 
daily; that a private hospital summary in January 1993 noted 
that the veteran's risk factors included smoking two packs of 
cigarettes daily; and a hospital summary and treatment 
records from Oakwood Hospital in March 1993, 27 years after 
service separation, showed that the veteran acknowledged 
smoking two packs of cigarettes daily "for several years".  
Thus, none of the references to cigarette smoking made by the 
veteran prior to the January 1993 findings of coronary artery 
disease, or the March 1993 coronary by-pass surgery and 
subsequent cerebrovascular accident, make any specific 
reference to the duration of his smoking habit.  The Board 
does not find that a reference to smoking cigarettes "for 
several years" is suggestive of a habit of long duration, 
and again notes that such report was made more than 27 years 
after service separation.  Further, there are no findings or 
diagnoses of nicotine dependence on records of private 
evaluation of the veteran in August 1989, on the report of VA 
examination in October 1989, on the veteran's hospitalization 
at Bolsford General Hospital in January 1993, or on the March 
1993 coronary by-pass surgery and subsequent treatment for 
cerebrovascular accident.  

On an evaluation prepared for the SSA in June 1998, 32 years 
after service separation, the veteran recounted smoking up to 
four packs of cigarettes daily for more than 20 years (i.e., 
prior to 1978), and that he had quit smoking in March 1993.  
The diagnoses merely noted a history of nicotine abuse, based 
upon the veteran's statement, without current findings or 
diagnosis.  The Board finds that none of the evidence cited 
above establishes tobacco use or nicotine dependence in the 
veteran during active service.

The Board has considered three additional items of medical 
evidence and opinion submitted in support of the veteran's 
claim.  The November 1998 letter from Dr. S. states, in 
pertinent part, that the veteran related a history of smoking 
that began while he was in the Armed Forces.  While Dr. S. 
expressed the opinion that the veteran's smoking habit was a 
definite contributory factor in his stroke and hypertensive 
condition, he made no mention of the veteran's documented 
hypertension since 1971, his documented history of diabetes 
mellitus since 1979, and his documented history of anxiety 
since 1989 as additional contributory or risk factors in his 
stroke and hypertensive condition.  

The December 1998 letter from Dr. R. states that he had 
treated the veteran in March 1993 for coronary artery 
disease; that the veteran had multiple risk factors for the 
development of coronary artery disease, including 
hypertension, diabetes, and a history of tobacco use; that 
those conditions were well-documented risk factors for the 
development of coronary artery disease and certainly played a 
role in the veteran's symptomatology at such an early age.  
Dr. R. offered no comment or opinion as to the date of onset 
of the veteran's tobacco use.  

The undated letter from Dr. S., received at the RO in January 
1999, stated that he had treated the veteran from February 
1975 to January 1995; that the veteran's nicotine dependence 
was incurred during his military service; and that because of 
this dependence and subsequent use of tobacco products, he 
believed that this was a contributory factor to his stroke 
and medical condition.  

The Board finds that the medical opinions expressed as to the 
relationship between the veteran's various risk factors, 
including hypertension, diabetes mellitus, and smoking, and 
his subsequent development of heart disease, including 
coronary artery disease, with subsequent stenosis of the left 
internal carotid artery and cerebrovascular accident, 
constitute competent medical evidence and opinion.  While the 
Board concedes that such risk factors were causative or 
contributing factors in the development of heart disease and 
cerebrovascular accident in the veteran, that is not the 
issue which the Board must resolve.  The issue on appeal is 
whether it has been established by competent medical or other 
evidence that the veteran incurred a nicotine dependence 
while serving on active duty, and whether a nicotine 
dependence incurred during active service caused his current 
heart disease and cerebrovascular accident.  

Turning again to the evidence, the Board finds that the 
November 1998 letter from Dr. S. establishes that his 
knowledge as when the veteran began smoking is based solely 
upon the veteran's relation, and that he did not undertake 
the veteran's care prior to 1975, nine years after service.  
The Board is not required to accept doctors' opinions that 
are based upon the appellant's recitation of medical history.  
Godfrey v. Brown,  8 Vet. App. 113 (1995).  Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Statements of private 
physicians of the veteran's medical history, related by the 
veteran, as to remote events are of inherently much lesser 
value that contemporaneous clinical records.  See citation in 
Harder v. Brown,  5 Vet. App. 183, 188 (1993).  

In addition, the subsequent undated letter from Dr. S. states 
unequivocally that the veteran's nicotine dependence "was 
incurred during his military service".  The Court has held 
that the Board has the duty to assess the credibility and 
weight to be given the evidence, but must provide reasons and 
bases for rejecting critical evidence, expert or otherwise.  
Gilbert v. Derwinski,  1 Vet. App. 49, 58 (1990);  Hatlestad 
v. Derwinski,  1 Vet. App. 164, 1790-171; Wood v. Derwinski,  
1 Vet. App. 190, 193 (1991).  Further, the Court has held 
that a mere statement of opinion from a private physician, 
without more, does not provide an opportunity to explore the 
basis of the opinion.  Murphy v. Derwinski,  1 Vet. App. 78, 
81 (1990).  While the Board has accepted the medical opinion 
of Dr. S. as to the relationship between the veteran's 
smoking and his subsequent heart disease and cerebrovascular 
accident, it finds that his bare conclusory assertion that 
the veteran's nicotine dependence was incurred during 
military service is without support in the evidentiary record 
and beyond his competence.  Not only are the veteran's 
service medical and personnel records silent for any evidence 
of nicotine dependence during active service, there is no 
postservice evidence of tobacco use prior to 1989 other than 
the veteran's unsupported assertions. 

The Board finds that Dr. S's emphasis upon the veteran's 
smoking habit as a contributory factor in his stroke and 
hypertensive condition, and the absence of notation of any 
similar contributory or etiological factor arising from his 
documented anxiety and long term diabetes mellitus raises 
questions as to whether his reports are sufficiently 
objective to be credible.  His subsequent unequivocal 
assertion that the veteran's nicotine dependence "was 
incurred during his military service" is without foundation 
in the evidentiary record, and the Board rejects that 
conclusion as unwarranted and beyond his competence.  To that 
point, the Board notes that the competence of Dr.'s S. and R. 
are limited to matters of medical judgment and opinion 
requiring medical expertise.  The date of onset of the 
veteran's tobacco use or nicotine dependence, if any, is a 
factual matter not involving medical expertise.  

The Board finds that the medical evidence of record 
associates the veteran's right hemiplegia and expressive 
aphasia to a left cerebrovascular accident following his 
quadruple coronary by-pass grafts, and notes that such is a 
recognized risk of coronary by-pass grafting procedure 
concerning which the veteran was informed prior to undergoing 
surgery.  The current record includes no competent medical 
evidence which associates that unfortunate intraoperative or 
postoperative event with nicotine dependence acquired during 
active service.  Rather, postoperative review disclosed a 
left carotid artery stenosis with plaque formation and a mood 
disorder.  

The Board has also considered the contentions of the veteran.  
Service connection may be established through competent lay 
evidence, not medical records alone.  See Smith v. Derwinski,  
2Vet. App. 147, 148 (1992);  Cartwright v. Derwinski,  2 Vet. 
App. 24, 25 (1991.  Self interest may effect the credibility 
of testimony, although not the competency to testify.  
Cartwright, id., at 24, 25.  An appellant's sworn statement, 
then, unless specifically found incredible or sufficiently 
rebutted, may serve to place the evidence in equipoise.  The 
VA may not ignore the appellant's sworn testimony simply 
because he is an interested party.  Smith, id., at 147, 148;  
Cartwright, id., at 24, 25.  Credibility is a factual 
determination going to the probative value of the evidence, 
and is made after the evidence is admitted.  Layno v. Brown,  
6 Vet. App. 465, 469-70 (1994).  

While it is asserted that the veteran developed nicotine 
dependence while in service, that his efforts to discontinue 
smoking were unavailing, and that he "knows" such 
dependence caused his heart problems, the Court has held that 
because a lay person, such as the veteran, lacks medical 
training, he is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit, at 93;  Espiritu v. Derwinski,  2 
Vet. App. 492, 495 (1992).  Lay testimony is not competent to 
prove a matter requiring medical expertise.  Layno v. Brown,  
6 Vet. App. 465, 469-70 (1994).  Thus, while the veteran may 
offer competent testimony as to the alleged date of onset of 
his use of tobacco products, he is not competent to diagnose 
nicotine dependence, a medical condition, or to offer 
competent testimony or opinion as to the cause of his heart 
disease or residuals of cerebrovascular accident.  If such 
testimony is not competent, it cannot be probative.  

Further, the Board finds that the record in this case, 
including the veteran's own postservice statements prior to 
submitting the current claim, is devoid of evidence showing 
or tending to show the presence of nicotine dependence in the 
veteran while on active duty.  Even if the Board accepts the 
contention that cigarette smoking began in service, the 
record shows that veteran has also acknowledged continuous 
heavy tobacco use from the date of service separation to 
March 1993, a period of 27 years following service discharge.  
While the veteran seeks to attribute his current heart 
disease and residuals of cerebrovascular accident to nicotine 
dependence while in active service, a period of approximately 
three years, such contentions require that he ignore the 
subsequent 24 years of heavy tobacco use, and other risk 
factors such as his alcoholism, anxiety, hypertension, and 
diabetes mellitus.  In weighing the veteran's assertions 
against the evidentiary record in this case, the Board finds 
that the veteran's evident self-interest in the matter, based 
on memory many years after the events in question, does not 
approach the probative weight of the accumulated historical 
and contemporary evidence which fails to associate the onset 
of tobacco use or a nicotine dependence with the veteran's 
period of active service match.  In addition, the Board is 
obliged to give probative weight to the veteran's statement 
while preparing for coronary artery surgery, that he had 
smoked two packs of cigarettes daily for "several years', a 
significantly different account than his subsequent assertion 
that he became dependent upon nicotine 27 years previously.  
The Board finds that the veteran has offered conflicting 
accounts as to the onset of his tobacco use, and that such 
and conflicting and contradictory accounts tend to diminish 
the veteran's credibility and to render him an unreliable 
witness in this matter.  

The Board finds that the record is devoid of any competent 
contemporaneous medical or documentary evidence, or credible 
lay testimony, demonstrating the use of tobacco products or 
diagnosing nicotine dependence in the veteran during active 
service.  Further, there is no competent contemporaneous 
medical or other evidence diagnosing nicotine dependence in 
the veteran at any time prior to his self-reported history of 
nicotine abuse and his discontinuance of the use of tobacco 
products in March 1993.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for heart disease and postoperative 
residuals of a cerebrovascular accident as secondary to 
nicotine dependence acquired during active service is denied.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

